Title: To James Madison from the Reverend James Madison, 27 August 1783
From: Madison, James (Reverend)
To: Madison, James


Williamsburg Aug. 27h. 1783.
I have not written to you, my good Friend, for some Time past, because I expected you would have been in Virga. soon after the last I recd. from you; but as I have not heard of your Arrival, suppose you to be still in Congress. If so, I shall continue to tax you even without your Consent.
Is there the least Probability that Congress will fix upon this Place, as their Residence? I promised our Friend M’C to ask you this Question some Time past. When is it proposed finally to determine this Matter? What ever Motives may principally influence the Determination, I am sure pacific Considerations shd. operate as strongly in Favour of this, as any other whatever. I am also interested in the Choice to be made, for then it is probable you wd. once more form a Part of our Society, which I shall always consider as adding materially to our Happiness.
However gloriously the Contest may have been terminated for America, I fear a Patriot in Congress cannot at present be free from much Anxiety, & the deepest concern. Every one here has recd. the Insult offered to the Supremacy of their common Country with Indignation. How much is it to be lamented that such Conduct shd. cloud the bright Morning of our political Day, or rather that the different Legislatures shd. not by their Prudence, have prevented the Cause wh. produced it. I fear we are politicians only in Theory—the practical Part will be more difficult. I have seen with much Pleasure the Pamphlet from Cong. in wh. you have born an active part. It was well calculated to direct the Mind to important Objects, and if Ama. be just & wise, she will not fail to profit from it.
We are here invaded by our annual Enemy—Ague & Fever who never fails to make his Approach, at this Season. The Weather hot, but I believe it is seldom attended with the Effects I see mentioned in Phila. The Therm. I am sure has not been above 90. It was not more than 86, at the Time referred to in Phila.
My Wife wishes you all Happiness, and no one more sincerely than
J Madison

When you write let me know if you see or hear of any capital Books from Europe of late Publication, or any thing in this way to the Northward.
